Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 20 is objected to because of the following informalities:  “at” is repeated twice.  Appropriate correction is required.
Claim Interpretation
It is noted that the applicant used the terms ‘outer side’ and ‘inner side’ in claim 1. The ‘inner side’ is defined as where the aircraft skeleton component is joined to another portion of the aircraft structural component. The ‘outer side’ is defined as being opposite the inner side. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-19 and 23-26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2460368 A) in view of Sanguignol (EP 2551200 A2).

	Regarding claim 13, Snow teaches an aircraft structural component, comprising:
an aircraft skeleton component (Snow, figure 3, item 3, stringer act as aircraft skeleton component) which divides a space along a longitudinal axis of the aircraft skeleton component into two spatial portions arranged on opposite sides of the aircraft skeleton component (Snow, figure 3, see callout below, special portions divided by skeleton component), the aircraft skeleton component having an inner side joined to another portion of the aircraft structural component (Snow, figure 3, see callout below, inner side) and an outer side opposite the inner side (Snow, figure 3, see callout below, outer side); and
a fluid conduit component (Snow, figure 3, see callout below, fluid conduit component) which runs on the outer side of the aircraft skeleton component (Snow, figure 3, see callout below, fluid conduit runs on the outside of the skeleton component), except: 


    PNG
    media_image1.png
    424
    568
    media_image1.png
    Greyscale

	Sanguignol teaches a snorkel for ullage communication going around a fuselage structure (Sanguignol, figure 2, item 212).
	Snow and Sanguignol are both considered analogous art as they are both in the same field of fuel tank venting systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Snow with the snorkel going around aircraft structural components to fluidically connect parts of the ullage of Sanguignol in order to allow for ullage venting when the fuel tank is filled above the level of nearby stringers.

	Regarding claim 14, Snow as modified by Sanguignol teaches the aircraft structural component according to claim 13, wherein the fluid conduit component is a flexible hose or a rigid conduit (Snow, figure 3, see callout above, fluid conduit is a rigid conduit).

	Regarding claim 15, Snow as modified by Sanguignol teaches The aircraft structural component according to claim 13, wherein the aircraft skeleton component is a stringer or a frame (Snow, figure 3, item 3, stringer).

	Regarding claim 16, Snow as modified by Sanguignol teaches The aircraft structural component according to claim 13, wherein the fluid conduit component is fastened to the aircraft skeleton component (Snow, figure 3, see callout above, Conduit fastened to outer side of stringer).

	Regarding claim 17, Snow as modified by Sanguignol  teaches the aircraft structural component according to claim 16, wherein the fluid conduit component is fastened to the outer side of the aircraft skeleton component (Snow, figure 3, see callout above Conduit fastened to outer side of stringer).

	Regarding claim 18, Snow as modified by Sanguignol  teaches the aircraft structural component according to claim 13, further comprising:
a wall or hull of an aircraft tank (Snow, figure 3, see callout above, tank wall);
wherein the aircraft skeleton component is arranged on and fastened to an inner side of the wall or hull (Snow, figure 3, see callout above, skeleton component attached to tank wall).

	Regarding claim 19, Snow as modified by Sanguignol  teaches the aircraft structural component according to claim 18, wherein the wall or hull delimits a tank space of the aircraft tank (Snow, figure 3, see callout above, tank volume inside the wing).

Regarding claim 23, Snow as modified by Sanguignol  teaches an aircraft wing with an aircraft structural component according to claim 13 (Snow, column 1, lines 1-3). 

	Regarding claim 24, Snow as modified by Sanguignol  teaches an aircraft with an aircraft structural component according to claim 13 (Snow, column 1, lines 1-3).

	Regarding claim 25, Snow as modified by Sanguignol  teaches an aircraft with an aircraft wing according to claim 23 (Snow, column 1, lines 1-3).

	Regarding claim 26, Snow as modified by Sanguignol  teaches the aircraft according to claim 24, further comprising:
a wall or hull of an aircraft tank (Snow, figure 3, see callout above, tank wall);
wherein the aircraft skeleton component is arranged on and fastened to an inner side of the wall or hull (Snow, figure 3, see callout above, skeleton component attached to tank wall), and
wherein the wall or hull of the aircraft tank is a part of an outer skin of the aircraft (Snow, column 1, lines 1-14, fuel tank incorporated into the wing structure have a hull formed of the airfoil surface).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2460368 A) in view of Sanguignol (EP 2551200 A2) as applied to claim 13 above, and further in view of Muir (US 20150047716 A1).

Regarding claim 20, Snow as modified by Sanguignol teaches the aircraft structural component according to claim 13, as shown above, except: wherein the fluid conduit component comprises a 
Snow as modified by Sanguignol and Muir are both considered analogous art as they are both in the same field of fluid control. It would have been obvious before the effective filing date of the application to modify the invention of Snow as modified by Sanguignol with the vent valve of Muir in order to stop fuel from entering the conduit.

Regarding claim 21, Snow as modified by Sanguignol teaches the aircraft structural component according to claim 13, as shown above, wherein the fluid conduit component also comprises a safety valve which is configured to let liquids out of the fluid conduit component and is also configured to prevent a liquid from penetrating (Muir, Abstract, lines 6-14).
Snow as modified by Sanguignol and Muir are both considered analogous art as they are both in the same field of fluid control. It would have been obvious before the effective filing date of the application to modify the invention of Snow as modified by Sanguignol with the vent valve of Muir in order to release liquid from a conduit.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2460368 A) in view of Sanguignol (EP 2551200 A2) as applied to claim 13 above, and further in view of Douglas (US 20130316147 A1).
Regarding claim 22, Snow as modified by Sanguignol teaches the aircraft structural component according to claim 13, as shown above, except: wherein the aircraft skeleton component is manufactured from carbon fiber-reinforced plastic (Douglas 147, abstract, lines 9-10).
.


Response to Arguments
Applicant’s arguments, see page 5, line 24 filed 12/9/2021, with respect to the objection to claim 20 have been fully considered and are persuasive.  The objection of claim 20 has been withdrawn. 

Applicant’s arguments, see page 5, line 25, filed 12/9/2021, with respect to the 112b rejection of claim 13 have been fully considered and are persuasive.  The rejection of 13 has been withdrawn. 

Applicant’s arguments with respect to the rejection of claim(s) 13 and its dependent claims 14-26 under 35 USC 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tichborne US 2012/0273619 includes a vent pipe connecting the ullage of two tank sections
Wong US 2013/0161342 includes vent system arrangements in fuel sections
Ashton GB 2501733 A teaches a fuel tank with a vent duct that distributes inert air into the ullage.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.A.Y./Examiner, Art Unit 3642/RYAN ANDREW YANKEY/Examiner, Art Unit 3642

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642